Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the year ended December 31, 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (MD&A), dated February 9, 2011, should be read in conjunction with the audited financial statements for the year ended December 31, 2010. FORWARD-LOOKING INFORMATION The MD&A is a review of our financial condition and results of operations. Our financial statements are prepared based upon Canadian Generally Accepted Accounting Principles (GAAP) and all amounts are in Canadian dollars unless specified otherwise. Certain statements contained herein are forward-looking statements, including, but not limited to, statements relating to: the expected increase in production and improved operational performance of the Long Lake Project (the Project); OPTI Canada Inc.'s (OPTI or the Company) other business prospects, expansion plans and strategies; the cost, development, operation and maintenance of the Long Lake Project as well as future expansions thereof, and OPTI's relationship with Nexen Inc. (Nexen); the potential reservoir complexities of the Project; the development and timing of well pads and timing ofwells coming on production; the expected steam-to-oil-ratio (SOR) range for the Project and time expected to reach this range; the expected SOR or our original 90 well pairs; the expected decline in average SOR; the expected continuance of a high level ofon-stream time; the potential cost and anticipated impact of additional steam capacity and resulting increase in bitumen production for the Project; the potential cost and anticipated impact of a diluent recovery unit to provide expected operating flexibility; the expected feedstock purchases for the Project; the expected 2011 bitumen production forecast for the Project as provided by the operator and the risk associated with this forecast; the expected increase in Premium Sweet Crude (PSC™) yields; the expected improvement to net field operating margin; the expected increase in the PSC™ premium OPTI receives relative to other synthetic crude oils; the potential advantages to staged steam assisted gravity drainage (SAGD) developments at Kinosis; the potential for a second Upgrader at Kinosis; the potential to approve a development plan for Kinosis and its expected cost; the potential sanctioning of Kinosis and its timing; the expected requirement of additional financial resources to develop future expansions at Kinosis and beyond; the ability of the Company to extend its foreign exchange hedging instruments, or if not extended, the cost associated with settling such instruments; the estimated reserves and resources of all of our lease areas; the expected business impact of International Financial Reporting Standards (IFRS) on OPTI’s financial statements; OPTI's financial outlook, expected netbacks at full production and expected annual free cash flows based on SOR assumptions for the Project; the expected long-term life of our assets at the Project; OPTI’s projected future revenues; OPTI's anticipated financial condition, material obligations and liquidity in 2011 and in the long term; the final outcome of OPTI’s expanded strategic alternatives review; and the impact of a positive outcome on our liquidity and capital resources; the expected likelihood that we will be unable to fund our 2012 financial commitments without a conclusion to our strategic alternatives review; the expected difficulty and expanse of additional funding; OPTI’s expected ability to continue as a going concern and the related factors which create significant doubt about this ability; and our estimated future tax asset. Forward-looking information typically contains statements with words such as “intend,” "anticipate," "estimate," "expect," "potential," "could," “plan” or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are 2 reasonable, OPTI can give no assurance that such expectations will prove to be correct. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by OPTI and described in the forward-looking statements or information. The forward-looking statements are based on a number of assumptions that may prove to be incorrect. In addition to other assumptions identified herein, OPTI has made assumptions regarding, among other things: market costs and other variables affecting operating costs of the Project; the ability of the Long Lake Project joint venture partners to obtain equipment, services and supplies, including labour, in a timely and cost-effective manner; the availability and costs of financing; oil prices and market price for PSC™ and Premium Synthetic Heavy (PSH); foreign currency exchange rates and hedging instruments risks. Other specific assumptions and key risks and uncertainties are described elsewhere in this document and in OPTI's other filings with Canadian securities authorities. Readers should be aware that the list of assumptions, risks and uncertainties set forth herein are not exhaustive. Readers should refer to OPTI's current Annual Information Form (AIF), filed on SEDAR and EDGAR and available at www.sedar.com and http://edgar.sec.gov, for a detailed discussion of these assumptions, risks and uncertainties. The forward-looking statements or information contained in this document are made as of the date hereof and OPTI undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless so required by applicable laws or regulatory policies. Additional information relating to our Company, including our Senior note indentures and related debt documents are filed on SEDAR at www.sedar.com. 3 FINANCIAL HIGHLIGHTS Years ended In millions Net loss $ ) $ ) $ ) (1) Net field operating loss ) ) ) Working capital 64 ) Total oil sands expenditures (2) 96 Shareholders’ equity $ $ $ Common shares outstanding (basic) (3) Notes: Includes $369 million pre-tax asset impairment provision related to working interest sale to Nexen. Capital expenditures related to Phase 1 and future expansion developments. Capitalized interest and non-cash additions or charges are excluded. Common shares outstanding at December 31, 2010 after giving effect to the exercise of stock options would be approximately 285 million common shares. PROJECT STATUS Operational results at the Long Lake Project (the Project) for the fourth quarter of 2010 improved relative to the previous quarter as we increased steam injection and bitumen production rates, although bitumen production did not increase as much as we had previously expected. Fourth quarter bitumen production averaged approximately 28,100 barrels per day (bbl/d) (9,800 bbl/d net to OPTI), slightly higher than the previous quarter average of approximately 26,400 bbl/d (9,200 bbl/d net to OPTI). Steam injection increased month-over-month in response to reliable SAGD surface facilities and continued optimization of wells. Fourth quarter steam levels averaged approximately 157,900 bbl/d compared to 145,700 bbl/d in the previous quarter. While steam injection rates were at record levels in December 2010, averaging approximately 172,300 bbl/d, we did not see a corresponding improvement in our bitumen production levels. We expected bitumen production to be higher than the December monthly average of approximately 29,100 bbl/d (10,200 bbl/d net to OPTI) in response to the increased steam injection. Although a short term lag in bitumen production can occur, consistently high steam rates without a corresponding increase in bitumen production could indicate greater reservoir complexity. This complexity could indicate the prevalence of high water saturation zones which we may need to heat through. Geologic data and analysis indicated higher water saturation zones make up only 3 to 5 percent of our reservoir by volume. Given recent results, the operator continues to adjust operational strategies in an effort to ensure optimal SAGD bitumen production. January 2011 bitumen production declined from the previous month to average approximately 27,000 bbl/d (9,450 bbl/d net to OPTI) with lower steam injection levels of approximately 155,700 bbl/d. Our production and steam levels in January decreased from December primarily due to a number of electric submersible pump (ESP) failures in the field and some water treatment issues at the plant. These factors resulted in lower steam injection levels during 4 January, making it difficult to evaluate whether bitumen production will respond to increased steam in the near term. We expect the ESP replacements to be completed in early February, the water treatment issues to improve throughout the rest of the month, and anticipate that steam injection and bitumen production rates will continue to ramp up throughout 2011. We currently have 85 well pairs receiving steam, with 77 capable of production and 8 in circulation mode. We continue to expect all 90 well pairs to be in production mode by the end of April. Our recent all-in SOR average is approximately 5.8. The all-in SOR average includes steam to wells that are currently in steam circulation mode and wells early in the ramp-up cycle. Our all-in SOR is higher than previous months due to the increases in steam injection levels. We expect this higher SOR to decrease as bitumen production levels rise in response to higher steam injection levels. We expect our all-in SOR to decline over time as we convert circulating wells to production mode, maintain stable operations, work through any high water saturation zones, add further well pairs and allow our producing wells to mature. While we expect SOR to decline over time, the rate of decline is also affected by surface operations. A lack of surface operations reliability will negatively impact this expected improvement. With additional knowledge of our reservoir gained through our ramp up to date, we expect that our long-term SOR will range between 3.0 and 4.0. We do not expect to reach this long-term SOR range until 2012 or later. The SOR for our original 90 wells pairs is expected to be in the high end of this range. During the months of October and December, Upgrader units performed consistently, processing virtually all of our produced bitumen as well as approximately 11,000 (3,800 bbl/d net to OPTI) bbl/d of externally-sourced bitumen. In mid-November, we had a brief Upgrader interruption caused by a gasifier trip, which meant that we were temporarily unable to process all available bitumen through the Upgrader. Despite this interruption, our upgrader on-stream time averaged 90 percent for the fourth quarter, up from our on-stream time average of 81 percent in the third. PSCTM yields increased to an average of 67 percent over the quarter, up from 62 percent in the previous quarter. In January of 2011, the Upgrader performed consistently and processed virtually all of our produced bitumen. We are currently processing virtually all of our bitumen with recent PSC™ yields of approximately 70 percent. We continue to expect yields to increase to the design rate of 80 percent as operations are optimized. With recent bitumen production levels, our need to supplement our bitumen production to provide enough through-put for the Upgrader is reduced. Therefore in 2011 we expect to purchase externally-sourced bitumen when economically beneficial or when SAGD bitumen production rates are low. In mid-November 2010, we announced that we expected annual bitumen production volumes to average between 38,000 and 45,000 bbl/d (between approximately 13,000 and 16,000 bbl/d net to OPTI) in 2011, based on information provided by the operator of the Project. Based on operations since that time, including the ESP and water treatment issues and the possibility of additional reservoir complexities, we believe that achieving this forecast is at risk. The performance of SAGD operations and the Upgrader may differ from our expectations. There are a number of factors related to the characteristics of the reservoir and operating facilities that could cause bitumen and PSC™ production to be lower than anticipated. See “Risk Factors – Operating Risks.” 5 On December 7, 2010 we announced approval of a $150 million capital program for 2011, with approved spending of $122 million at the Project. One of the key initiatives is the continued development of pads 12 and 13 at Long Lake. We expect to begin drilling in the first quarter of 2011, and anticipate that the 18 new well pairs will be available for bitumen production in 2012. The joint venture partners also approved engineering costs to evaluate additional steam capacity and a Diluent Recovery Unit (DRU). The steam expansion project, if approved, is expected to increase existing steam capacity by 10 to 15 percent by late 2012. The DRU, if approved, is expected to enable improved operating flexibility during periods of Upgrader downtime by allowing us to switch between streams of PSC™ and PSH more effectively. We are also considering increasing the natural gas inlet capacity to allow us to maintain full steam production rates during period of Upgrader downtime when no syngas is produced, thereby further increasing the operating independence between our SAGD facilities and the Upgrader while maintaining the benefits of integration. Further capital spending to develop these projects requires approval by OPTI’s board of directors. FUTURE EXPANSIONS OPTI and Nexen continue to evaluate developing SAGD projects in approximately 40,000 bbl/d bitumen stages at Kinosis, the next development. A second Upgrader could be built once sufficient bitumen rates from the Kinosis area have been reached and economic conditions support the development of upgrading. Sanctioning the first stage of Kinosis in 2012 is subject to a number of factors including: improvement in our financial position; ramp-up of performance at Long Lake; the cost estimate to develop Kinosis; the commodity price environment; and stability in the financial markets. As we announced in December 2010, OPTI is spending approximately $22 million in advancing engineering and detailed execution plans for Kinosis to the end of March 2011. If a development plan is approved by the joint venture partners, then further capital spending on Kinosis may be considered for approval by OPTI’s board of directors this year. Developing smaller SAGD projects is expected to allow us to lower the intensity of our capital expenditure program, reduce labour requirements and provide improved construction cost and execution control. In 2011, OPTI will invest approximately $6 million for future expansions development at Leismer and Cottonwood. LIQUIDITY Our expected material obligations in 2011 include: interest payments on our Senior notes of US$189 million (excluding interest funded by our interest reserve account), our capital budget of $150 million and expected G&A costs of approximately $12 million. These expenditures amount to approximately $351 million. Additionally, we have a variable potential obligation with respect to our foreign exchange hedging instrument of $89 million with a current maturity date of September 2011. We expect to fund these costs with our existing financial resources of $363 million, which includes our $190 million revolving credit facility with a maturity date in December 2011, and our expected positive net field operating margin. In January, we borrowed $90 million under the revolving credit facility. We expect our net field operating margin to be positive in 2011; although not significantly positive until we reach higher levels of SAGD bitumen production. Commodity prices, Upgrader utilization, bitumen production and PSC™ yield will all affect our ability to generate positive net field operating margin. 6 As more fully described under “Liquidity and Capital Resources,” we may determine that our current financial resources are not sufficient in the context of these obligations. STRATEGIC ALTERNATIVES REVIEW OPTI’s Board of Directors remains committed to its review of strategic alternatives for the Company to address its overall leverage position. Strategic alternatives may include capital market opportunities, asset divestitures, and/or a corporate sale, merger or other business combination. As stated under “Project Status,” SAGD production continues to be below expectations. Our strategic alternatives review has been underway since November 2009. Lower than expected bitumen production over the last seven months has negatively impacted our liquidity and has made it more difficult to achieve a transaction under our review. As a result of this performance, our financial commitments and our limited financial resources, OPTI has expanded its strategic alternatives to include seeking advice on capital structure adjustments to address its overall leverage position. Scotia Waterous Inc., TD Securities Inc. and Lazard Frères & Co. LLC, engaged as financial advisors to OPTI, will work in a coordinated manner to review the full range of strategic options available to the Company. RESERVES AND RESOURCES OPTI has a 35 percent interest in over 406 sections of land primarily on four leases in the Athabasca oil sands:Long Lake, Kinosis, Leismer and Cottonwood. We believe our existing lands will support approximately 430,000 bbl/d of raw bitumen production (150,000 bbl/d net to OPTI) from all leases including the Long Lake Project development. With a limited delineation program in the 2009/2010 winter drilling season, estimates of total reserve and resource volumes for 2010 did not change significantly from 2009. The net present value before income taxes discounted at 10 percent (PV-10), under forecast prices and costs for our total proved reserves, has declined from $2,796 million in 2009 to $2,429 million in 2010. Our total company PV-10 under forecast prices and costs for our proved plus probable reserves has declined from $4,120 million in 2009 to $3,981 million in 2010. The 2010 decline calculations are primarily as a result of higher forecast operating costs and higher forecast sustaining capital. Reserves McDaniel & Associates (McDaniel), our independent reserves and resources evaluator, has prepared a report evaluating the bitumen reserves and synthetic oil reserves of the Long Lake and Kinosis leases effective December 31, 2010. The McDaniel evaluation of our Long Lake reserves recognizes the impact of upgrading on the resources for Long Lake. Most of the raw bitumen from Long Lake will be upgraded and sold as PSC™ and butane, and is shown as synthetic crude oil or butane reserves for Long Lake. Bitumen was sold prior to Upgrader start-up, is planned to be sold during periods of Upgrader downtime, and is shown as bitumen reserves. The recognition of reserves in the Kinosis area is largely due to the level of delineation of the lease, the regulatory approval for up to 140,000 bbl/d of bitumen production from Kinosis and the stage of the Kinosis development. The 7 evaluation of the reserves in the Kinosis area includes only the first two 40,000 bbl/d SAGD Kinosis developments, as future SAGD developments and potential future Upgrader developments are not within the timeframe to allow inclusion in the evaluation. As such, these reserves are shown as raw bitumen reserves only. This is a change from 2009 when the reserves were evaluated on an integrated basis. Upon formal sanctioning of the next development at Kinosis by OPTI and its joint venture partner, some of the probable reserves would be categorized as proved reserves. McDaniel categorizes their estimates as proved, probable and possible reserves over various parts of the Long Lake and Kinosis leases. Proved, probable and possible reserves are booked over the Long Lake Project area (noted as “Long Lake”), and probable and possible reserves are booked over the Kinosis area. The following table shows OPTI’s 35 percent working interest, before royalties, in the raw bitumen reserves and the corresponding sales volumes at December 31, 2010. Summary of Reserve Volumes As at December 31, 2010 (Volumes in millions of barrels) Raw Bitumen Sales Volumes PSC™ Bitumen Butane Proven Long Lake(1) 7 3 Proven plus probable Long Lake (2) 11 5 Kinosis (2) - - Total proven plus probable 5 Proven plus probable plus possible Long Lake (3) 11 6 Kinosis(3) - - Total proven plus probable plus possible(3) 6 Notes to reserve table: (1) Proven reserves are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proven reserves. (2) Probable reserves are those additional reserves that are less certain to be recovered than proven reserves. It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proven plus probable reserves. (3) Possible reserves are those additional reserves that are less certain to be recovered than probable reserves. There is a 10 percent probability that the remaining quantities actually recovered will be greater than the sum of proven plus probable plus possible reserves. Resources In addition to the proved, probable and possible reserves, there are contingent resources associated with the Long Lake and Kinosis areas. The reserve estimates limit the life of the project to 50 years, so any recoverable volume that 8 remains beyond this time is categorized as a contingent resource. In addition, some areas of the leases with a lower density of delineation have volumes that are categorized as contingent resources. Bitumen resources are estimated for both the Leismer and Cottonwood leases, some of which are categorized as contingent resources and some are categorized as prospective resources.A summary of the resource estimates as at December 31, 2010 on a 35 percent working interest, before royalties, is shown below: Summary of Resource Volumes As at December 31, 2010 (volumes in millions of barrels) Raw Bitumen (1) Contingent Resources (2) Prospective Resources (3) Long Lake (4) - Kinosis (4) - Leismer (4) - Cottonwood (5) Total Notes to resource table: These estimates represent the "best estimate" of our resources, are not classified or recognized as reserves, and are in addition to our disclosed reserve volumes. (2) Contingent Resources are those quantities of petroleum estimated, as of a given date, to be potentially recoverable from known accumulations using established technology or technology under development, but which are not currently considered to be commercially recoverable due to one or more contingencies. Contingencies may include factors such as economic, legal, environmental, political, and regulatory matters, or a lack of markets. It is also appropriate to classify as Contingent Resources the estimated discovered recoverable quantities associated with a project in the early evaluation stage. There is no certainty that it will be commercially viable to produce any portion of the Contingent Resources. (3) Prospective Resources are those quantities of petroleum estimated, as of a given date, to be potentially recoverable from undiscovered accumulations by application of future development projects. Prospective Resources have both an associated chance of discovery and a chance of development. There is no certainty that any portion of the Prospective Resources will be discovered. If discovered, there is no certainty that it will be commercially viable to produce any portion of the resources. The resource estimates for Long Lake, Kinosis and Leismer are categorized as Contingent Resources. These volumes are classified as resources rather than reserves primarily due to less delineation and the absence of regulatory approvals, detailed design estimates and near-term development plans. The resource estimate for Cottonwood is categorized as both Contingent and Prospective Resources. These Contingent Resource volumes are classified as resources rather than reserves primarily due to less delineation; the absence of regulatory approvals, detailed design estimates and near-term development plans; and less certainty of the economic viability of their recovery. In addition to those factors that result in Contingent Resources being classified as such, Prospective Resources are classified as such due to the absence of proximate delineation drilling. 9 NETBACKS AT FULL PRODUCTION AND ANNUAL FREE CASH FLOWS BASED ON SOR ASSUMPTIONS We have provided below an update to our estimated netbacks and free cash flows for the Project that were last updated in our second quarter MD&A filed on SEDAR on July 15, 2010. The netback calculation at each West Texas Intermediate (WTI) price reflects higher operating costs and has been updated for lower natural gas prices, a stronger Canadian dollar relative to the U.S. dollar, a lower heavy/light crude oil price differential and lower electricity sale prices. The estimated annual free cash flows are based on a range of SORs. The long-term performance of our reservoir and respective SOR will be demonstrated over a number of years. Our rationale for providing this sensitivity is to provide a range of outcomes based on SOR, a key variable to our per barrel and annual netbacks. With additional knowledge of our reservoir gained through our ramp up to date, we have updated our estimate for SOR for the Project to between 3.0 and 4.0 and have therefore evaluated the impact of SOR within this range. This range captures our current SOR expectations for our existing well pairs at full production. We do not expect to reach full production, or this SOR range, until 2012 or later. The SOR for our original 90 well pairs is expected to be the high end of the range. We show netbacks and resultant free cash flows at full production due to the expected long-term life of our assets. We expect that the netbacks and annual free cash flows generated by our Project to be lower in the initial years following start-up than shown in this outlook due to the lower production volumes during ramp-up and an initially higher SOR. Management approved these netback and annual free cash flow calculations on February 9, 2011. For the per barrel and annual netbacks and annual free cash flows at a SOR of 3.0, we have assumed no additional steam capacity. In the annual netbacks and free cash flows for the SOR cases at 3.5 and 4.0, we have assumed that our planned steam expansion project has been approved and constructed. The one-time cost of the steam expansion project was not considered in the annual netback and free cash flow calculations as the capital expenditure impact is not significant over the life of the Project. This financial outlook is intended to provide investors with a measure of the ability of our Project to generate netbacks and free cash flows assuming full production capacity. This outlook also intends to provide investors with an estimate of how our annual netbacks and resultant free cash flows at full production capacity could be impacted by the specified SOR range. We believe that the per barrel and annual netbacks and resultant free cash flows are the most appropriate financial measures to evaluate future Project performance. Corporate costs (other than corporate G&A expenses), interest, and other non-cash items are excluded from the estimates. The financial outlook may not be suitable for other purposes. The per barrel and annual netback and resultant annual free cash flow calculations as presented are non-GAAP financial measures. The closest GAAP financial measure to the calculations is cash flow from operations. However, cash flow from operations includes many other corporate items that affect cash and are independent of the operations of the Project. The actual per barrel and annual netback and resultant free cash flows achieved by the Project could differ materially from these estimates. The material risk factors that we have identified toward achieving these netbacks and free cash flows are outlined under "Forward Looking Information" in our AIF. In particular, long-term SOR may be higher than we assumed, bitumen production may not reach our design rate of 72,000 bbl/d (25,200 bbl/d net to OPTI) or may require significantly more capital to be achieved, the SAGD and Long Lake Upgrader facilities may not operate as planned; the operating costs of the Project may vary considerably during the operating period; our results of operations will depend upon the prevailing prices of oil and natural gas which can fluctuate substantially; we will be subject to foreign currency exchange fluctuation exposure; and our netback will be directly affected by the applicable 10 royaltyregime relating to our business. The key assumptions relating to the netback and free cash flow estimates are set out in the notes beneath the tables. Estimated Future Project Pre-Payout Netbacks at Full Production(1) WTI - US$75(2) WTI - US$100(3) Per Barrel of Products Sold Annual in millions Per Barrel of Products Sold Annual in millions $/bbl $CDN/year $/bbl $CDN/year Revenue(1) $ Royalties and corporate G&A ) Operating costs(4) Natural gas(5) Other variable(6) Fixed ) Property taxes and insurance(7) Total operating costs ) Netback $ Notes: The annual and per barrel amounts are based on the expected yield for the Project of 57,700 bbl/d of PSC™ and 800 bbl/d of butane (20,100 bbl/d of PSC™ and 280 bbl/d of butane net to OPTI), and assume the Upgrader will have an on-stream factor of 96 percent. These numbers are cash costs only and do not reflect non-cash charges. See "Forward-Looking Statements." For purposes of these calculations, with regard to the WTI price scenario of US$75, we have assumed natural gas costs of US$3.75/mmbtu (millions of British thermal units), foreign exchange rates of $1.00 US$0.96, heavy/light crude oil price differentials of 24 percent of WTI and electricity sales prices of $40.00 per MegaWatt hour (MWh). Revenue includes sales of PSC™, bitumen, butane and electricity. For purposes of these calculations, with regard to the WTI price scenario of US$100, we have assumed natural gas costs of US$5.00/mmbtu, foreign exchange rates of $1.00 US$1.00, heavy/light crude oil price differentials of 22 percent of WTI and electricity sales prices of $52.00 per MWh. Revenue includes sales of PSC™, bitumen, butane and electricity. Costs are in 2010 dollars. Natural gas costs are based on an estimate for a 3.0 SOR. Includes approximately $1.00/bbl for greenhouse gas mitigation costs based on an approximate average 20 percent reduction of CO2 emissions at a cost of $20 per tonne of CO2. Property taxes are based on expected mill rates for 2010. On a long-term basis, we estimate sustaining capital costs required to maintain production at design rates of capacity to be approximately $80 million per year (net to OPTI). The increase from the prior estimate of approximately $60 million per year (net to OPTI) is due to an increase in the average annual turnaround sustaining capital costs and an increase in the average annual number of new wells to be drilled throughout the life of the project. The netbacks as shown are prior to abandonment and reclamation costs. 11 Estimated Future Project Pre-Payout Free Cash Flows at a Range of Potential SOR at Full Production WTI - US$75 WTI - US$100 In millions ($CDN) SOR 3.0 (3) SOR 3.5 (4) SOR 4.0 (5) SOR 3.0 (3) SOR 3.5 (4) SOR 4.0 (5) Netback per barrel $ Annual Netback (1) $ Annual Maintenance Capital (2) Free Cash Flow $ Notes: Annual netback amounts are based on the expected yield for the Project of 57,700 bbl/d of PSC™ and 800 bbl/d of butane (20,100 bbl/d of PSC™ and 280 bbl/d of butane net to OPTI), and assumes that the Upgrader will have an on-stream factor of 96 percent. Notes (2), (3), (4), (6) and (7) in the Estimated Future Project Pre-Payout Netbacks table above apply to each of these Annual Netbacks. These numbers are cash amounts for OPTI’s working interest share only and do not reflect non-cash charges. See “Forward-Looking Statements.” Annualized Maintenance Capital, based on estimated sustaining capital costs required to maintain production at design rates of capacity, is expected to be approximately $80 million per year. For the SOR cases at 3.5 and 4.0, the long-term annual maintenance capital is not adjusted for the long-term maintenance capital expense or the initial capital expenditure (of approximately $200 million gross) for the potential steam expansion project, as these costs are not significant over the life of the Project. Please refer to notes (4) and (5) below for further information. For purposes of this calculation, we have assumed an SOR of 3.0 with no additional expenditures for the steam expansion project; all other assumptions are the same as noted under Estimated Future Project Pre-Payout Netbacks. For purposes of this calculation, we have assumed an SOR of 3.5 with completion of the steam expansion project, where current steam capacity would be increased in order to reach design capacity bitumen production rates. Higher operating costs of approximately $6 million at US$75 WTI and approximately $8 million at US$100WTI would result from incremental natural gas costs. For purposes of this calculation, we have assumed an SOR of 4.0 with completion of the steam expansion project. With an SOR of 4.0 and the inclusion of additional steam capacity bitumen production is projected to reach rates of approximately 64,500 bbl/d (versus the Project’s design capacity of 72,000 bbl/d) on a gross basis. In this case, the annual netback is decreased by approximately $47 million at US$75 WTI and approximately $63 million at US$100 WTI due to approximately 5,000 bbl/d of feedstock purchases to supplement lower bitumen production levels and incremental natural gas costs. After the one-time investment for the potential steam expansion project, the reduction in annual free cash flow of $6 to $8 million at an SOR of 3.5, relative to the SOR of 3.0 case, is primarily attributable to higher expenses for natural gas. After the same one-time investment for the potential steam expansion project, the reduction in annual free cash flow of $47 to $63 million at an SOR of 4.0, relative to the SOR of 3.0 case, is primarily attributable to the reduction in bitumen production and royalties, and higher feedstock purchases, as well as higher natural gas expenses. 12 RESULTS OF OPERATIONS Years ended December 31 $ millions, except per share amounts Revenue, net of royalties $ $ $ Expenses Operating expense 84 Diluent and feedstock purchases 86 Transportation 15 13 8 Net field operating margin loss ) ) ) Corporate expenses Interest, net 33 General and administrative 15 17 18 Financing charges 16 22 1 Realized loss (gain) on hedging instruments 86 ) ) (Loss) earnings before non-cash items ) ) 6 Non-cash items Foreign exchange (gain) loss ) ) Unrealized (gain) loss on hedging instruments ) ) Depletion, depreciation and accretion 52 26 17 Impairment related to asset sale - - Loss on disposal of assets - 1 - Future tax expense (recovery) - 72 ) Net loss $ ) $ ) $ ) Loss per share, basic and diluted $ ) $ ) $ ) Operational Overview The results of operations for year ended December 31, 2010, include SAGD and Upgrader results. The results of operations for the year ended December 31, 2009 include SAGD results for the entire year, as well as Upgrader results from April 1, 2009, the date we determined the Upgrader to be ready for its intended use for accounting purposes.Revenue for the year ended December 31, 2010 was a combination of PSC™, PSH and power sales. Revenue for the year ended December 31, 2009 consisted of PSH and power sales for entire period and PSCTM only for the second, third and fourth quarters. We define our net field operating margin as revenue related to petroleum products (net of royalties) and power sales minus operating expenses, diluent and feedstock purchases, and transportation costs. See “Non-GAAP Financial Measures”. On-stream factor is a measure of the proportion of time that the Upgrader is producing PSC™ and it is calculated as the percentage of hours the Hydrocracker Unit in the Upgrader is in operation. When the Upgrader is not in operation, results are adversely affected by the requirement to purchase diluent, which is blended with produced bitumen to generate a sales product called PSH. Revenue per barrel is lower for PSH than for PSC™. The majority of SAGD and Upgrader operating costs are fixed, so we expect that rising SAGD production volumes and a continued high level Upgrader on-stream factor will lead to improvement in our net field operating margin. This 13 expected improvement would result from higher PSC™ sales. PSC™ yield represents the volume percentage of PSC™ generated from processing bitumen through the Upgrader. Our net field operating loss for the year ended December 31, 2010 decreased to a loss of $65 million from a loss of $118 million in the preceding year. During the first six months of 2010 we experienced consistently increasing production volumes and sales, and net field operating margin improvements.During the third quarter, the plant experienced a combination of unplanned Upgrader maintenance, short-term pipeline restrictions and power outages which resulted in downtime of various Upgrader units. In October 2010, we recovered from third quarter interruptions but in November 2010, we experienced another brief Upgrader interruption due to a gasifier trip. In December 2010, we saw improved plant reliability with improving SAGD production levels. The Upgrader on-stream factor for the year ended December 31, 2010 increased to 86 percent from 39 percent for the April 1, 2009 to December 31, 2009 time period. Our share of PSC™ sales increased to 6,100 bbl/d for the year ended December 31, 2010 compared to 1,800 bbl/d from April 1, 2009 to December 31, 2009 while our share of PSH sales decreased to 2,900 bbl/d for the year ended December 31, 2010 from 5,300 bbl/d in the same period of the preceding year. During the fourth quarter of 2010, our net field operating loss decreased to $4 million from $20 million in the third quarter of 2010. The on-stream factor in the fourth quarter increased to 90 percent from 81 percent in the third quarter. PSC™ yields for the fourth quarter increased to 67 percent from 62 percent for third quarter. Our share of PSC™ sales in the fourth quarter increased to 9,000 bbl/d at an average price of $85/bbl from 4,800 bbl/d at an average price of $79/bbl in the previous quarter. PSH sales decreased to 1,400 bbl/d at an average price of $70/bbl from 4,800 bbl/d at an average price of $53/bbl. Power sales volumes decreased to 33,700 MWH from 34,400 MWH in the third quarter, however the average selling price increased to $46/MWH from $37/MWH. During the fourth quarter, diluent and feedstock purchases increased to $26 million from $21 million in the third quarter. For the three months ended December 31, 2010 diluent purchases were 550 bbl/d at an average price of $84/bbl compared to 700 bbl/d at an average price of $85/bbl for the previous quarter. Third party bitumen purchases during the fourth quarter increased to 3,800 bbl/d from 3,300 bbl/d in the third quarter. Operating expenses remained constant in the fourth quarter of 2010 as compared to the previous quarter. Revenue For the year ended December 31, 2010 we earned revenue net of royalties of $250 million compared to $143 million for the same period in 2009. For the year ended December 31, 2010 our share of PSC™ sales averaged 6,100 bbl/d at an average price of approximately $81/bbl compared to 1,800 bbl/d at an average price of approximately $73/bbl from April 1, 2009 to December 31, 2009. For the year ended December 31, 2010 our share of PSH averaged 2,900 bbl/d at an average price of approximately $62/bbl compared to 5,300 bbl/d at an average price of approximately $54/bbl for the same period in 2009. Our share of bitumen production for the year ended December 31, 2010 averaged 8,540 bbl/d compared to 4,400 bbl/d for the same period in 2009. Our total revenue, net of royalties, diluent and feedstock expenses increased to $164 million for the year ended December 31, 2010 compared to $41 million for the same period in 2009. Increases to total revenue, net of royalties, 14 diluent and feedstock for the year ended December 31, 2010, compared to 2009, are due to increased bitumen production and higher PSC™ sales as a result of a higher Upgrader on-stream time and higher PSC™ yield in 2010 as well as higher prices received for PSC™ and PSH. For the year ended December 31, 2010 we received pricing for PSCTM in-line with, or slightly better than, other synthetic crude oils. Pricing for PSH is at a discount in comparison to the pricing for PSCTM as PSH is a heavy crude. PSH pricing was further impacted in the third and fourth quarters of 2010 due to temporary industry-wide pipeline capacity restrictions, which resulted in lower than expected market prices on our PSH sales. For the year ended December 31, 2010 we had power sales of $7 million representing approximately 146,200 megawatt hours (MWh) of electricity sold at an average price of approximately $51/MWh, compared to power sales of $5 million for the same period in 2009, which represented approximately 102,800 MWh at an average price of approximately $49/MWh. Expenses * Operating expenses For the year ended December 31, 2010 operating expenses were $214 million compared to $146 million for the same period in 2009. Operating expenses are higher in 2010 as they include both SAGD and Upgrader results whereas 2009 operating expenses include a full year of SAGD results and only nine months of Upgrader results as the Upgrader was not considered ready for its intended use for accounting purposes until April 1, 2009. Our operating expenses are primarily comprised of maintenance, labour, operating materials and services, and chemicals and natural gas. For the year ended December 31, 2010, we purchased an average of 24,400 gigajoules per day (GJ/d) of natural gas at an average price of $3.84/GJ compared to 22,100 GJ/d at an average price of $3.85/ GJ for the same period in 2009. Operating expenses in 2010 also increased due to annual maintenance at our cogeneration and sulphur plant units, downhole maintenance including ESP replacements and planned well work-overs and overall higher operating levels. * Diluent and feedstock purchases For the year ended December 31, 2010 diluent and feedstock purchases were $86 million compared to $102 million for the same period in 2009. Diluent purchases are used for blending with bitumen to produce PSH. For the year ended December 31, 2010 diluent purchases of $10 million represented 380 bbl/d at an average price of $84/bbl compared to purchases of $57 million representing 2,400 bbl/d at an average price of $67/bbl for the same period in 2009. Diluent purchases decreased in 2010 compared to 2009 due to a higher Upgrader on-stream factor in 2010 (which results in sales of PSC™ and does not require diluent) and the use of a portion of our own PSCTM as diluent for PSH sales. In 2009 and 2010, we purchased third party bitumen to achieve certain minimum operating thresholds for efficiencies in the Upgrader which helps improve PSCTM yields. With higher SAGD production levels, the requirement to purchase third party barrels for this purpose is substantially lower. In 2011, we expect to purchase third party barrels and to 15 upgrade into PSC™ only during periods when we have stable Upgrader operations and when pricing conditions support the difference between the cost of such third party barrels and our expectations for PSC™ sales pricing. For the year ended December 31, 2010 we purchased $76 million of third party bitumen representing approximately 3,400 bbl/d at an average price of $61/bbl compared to $45 million representing approximately 2,000 bbl/d at an average price of $61/bbl for the same period in 2009. The increase in third party bitumen purchases in 2010 is due to a higher on-stream factor of the Upgrader. * Transportation For the year ended December 31, 2010 transportation expenses were $15 million compared to $13 million for the same period in 2009. Transportation expenses were primarily related to pipeline costs associated with PSCTM and PSH sales. The increase in transportation expenses in 2010 was a result of the increase in pipeline volume commitments. Corporate expenses * Net interest expense For the year ended December 31, 2010 net interest expense was $212 million compared to $150 million for the same period in 2009. The increase in 2010 was due to interest expense for the full year for the US$425 million First Lien Notes issued in November 2009 and for the new US$100 million First Lien Notes and the new US$300 million First Lien Notes both issued in August 2010. Interest expense in 2009 included interest related to the SAGD facilities for the entire year and interest related to the Upgrader only from April 1, 2009. Interest expense also includes the amortization of the discount related to the issuance of the Senior notes in 2009 and 2010. The remaining discount of $18 million will be amortized over the terms of the facilities. For the year ended December 31, 2010 the increase in interest expense was marginally offset by the strengthening of the average Canadian dollar exchange rate, resulting in a decrease in recorded interest costs on our U.S. dollar-denominated debt. * General and Administrative (G&A) Expense For the year ended December 31, 2010 G&A expense was $15 million compared to $17 million for the same period in 2009. Included in G&A expense for 2010 was $4 million related to the strategic alternatives review and our employee retention program. For the year ended December 31, 2010 G&A expense was lower due to severance payments made in 2009 related to the re-organization of OPTI after the sale of the 15 percent working interest to Nexen. Included in G&A expense is a non-cash stock-based compensation expense for the year ended December 31, 2010 of $2 million compared to $1 million in 2009. * Financing charges For the year ended December 31, 2010, financing charges were $16 million compared to $22 million for the same period in 2009. Financing charges in 2010 relate to the issuance of the US$100 million First Lien Notes and the US$300 million First Lien Notes, and the amendment to our revolving debt facility. Financing charges in 2009 relate to the amendments to our revolving debt facility and the issuance of the US$425 million first Lien Notes. 16 * Net realized gain or loss on hedging instruments For the year ended December 31, 2010 net realized loss on hedging instruments was $86 million compared to a gain of $40 million for the same period in 2009. The losses in 2010 relate to the settlements of foreign exchange hedging instruments of $44 million in the second quarter and $25 million in the fourth quarter and our realized commodity hedging losses of $16 million. The commodity losses were a result of our 2010 commodity hedging instruments of 3,000 bbl/d at strike prices between US$64/bbl and US$67/bbl when the average West Texas Intermediate (WTI) price for the year ended December 31, 2010 was US$79/bbl. The gains in 2009 were related to our US$80/bbl crude oil puts and our US$77/bbl crude oil hedging instruments. OPTI currently has no commodity hedges. Non-cash items * Foreign exchange gain For the year ended December 31, 2010 foreign exchange translation was a $127 million gain compared to a $294 million gain for the same period in 2009. The gain is comprised of the re-measurement of our U.S. dollar-denominated long-term debt and cash. During 2010, the Canadian dollar strengthened from CDN$1.05:US$1.00 to CDN$0.99:US$1.00 resulting in a foreign exchange translation gain. The gains on the re-measurement of the debt are unrealized. * Net unrealized gain or loss on hedging instruments For the year ended December 31, 2010 net unrealized gain on hedging instruments was $45 million compared to a $234 million loss for the same period in 2009. The net unrealized gain is comprised of a $20 million unrealized gain on our commodity hedges due to the maturing of the instruments during the period and a $25 million unrealized gain on our foreign exchange hedging instruments. The foreign exchange hedging instrument gain is a result of the reclassification of the $44 million and $25 million realized cash outflows due to the settlements of foreign exchange hedging instruments during the year offset by a loss due to the strengthening of the Canadian dollar from CDN$1.05:US$1.00 to CDN$0.99:US$1.00. The loss for the corresponding period in 2009 relates to a strengthening of the Canadian dollar resulting in a loss on the foreign exchange hedging instruments and an increase in the future price of WTI during the year resulting in a loss on the commodity hedges. * Depletion, depreciation and accretion (DD&A) For the year ended December 31, 2010 DD&A was $52 million compared to $26 million in 2009. DD&A for 2010 relates to both SAGD facilities and Upgrader facilities whereas DD&A for 2009 was based in a full year of SAGD operations and nine months of the Upgrader from April 1, 2009. Additionally, production volumes have increased in 2010 which resulted in higher DD&A costs compared to 2009. * Loss on disposal of assets For the year ending December 31, 2010, loss on disposal of assets was nil compared to $1 million for the same period in 2009. The loss on disposal of assets in 2009 was primarily for information technology write-offs and costs incurred related to the working interest sale to Nexen. 17 * Future tax expense For the year ended December 31, 2010, future tax expense was nil, compared to $72 million for the same period in 2009. For the year ended December 31, 2010, based on the recurrence of net field operating losses, we determined we do not meet the “more likely than not” criteria required for recognition of future tax assets and have therefore recognized a valuation allowance against our future tax assets. We will assess the need for this valuation allowance each reporting period. Recoveries in 2009 were primarily due to the benefit derived from losses from operations. OPTI had approximately $4.1 billion of available Canadian tax pools at December 31, 2010. CAPITAL EXPENDITURES The table below identifies expenditures incurred in relation to the Project, other oil sands activities and other capital expenditures. Years ended December 31 $ millions The Long Lake Project – Phase 1 Sustaining capital $
